Putnam Investments One Post Office Square Boston, MA 02109 January 8, 2008 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Tax Free Income Trust (Reg. Nos. 2-98790) (811-04345) Putnam AMT-Free Insured Municipal Fund and Putnam Tax-Free High Yield Fund series Post-Effective Amendment No. 26 to Registration Statement on Form N-1A (the Amendment) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Fund hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 26 to the Funds Registration Statement on Form N-1A (the Amendment) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on December 21, 2007. Comments or questions concerning this certificate may be directed to Karen R. Kay at 1-800-225-2465, ext. 11105. Very truly yours, Putnam Tax-Free Income Trust on behalf of  Putnam AMT-Free Insured Municipal Fund Putnam Tax-Free High Yield Fund /s/ Charles E. Porter By: Charles E. Porter Executive Vice President, Associate Treasurer, Principle Executive Officer and Compliance Liaison cc: Ropes & Gray LLP
